Citation Nr: 0915976	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for bilateral sensorineural hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that granted service 
connection and awarded a 10 percent disability rating.  In 
January 2005, the Veteran testified before the Board at a 
hearing that was held in Washington, D.C.  In September 2006, 
the Board remanded the claim for additional development.

In October 2007, the Veteran was notified that the Judge 
before whom he had testified in January 2005 was no longer 
employed by the Board.  He was offered an additional 
opportunity to testify before the Board.  In a statement 
received later that month, the Veteran requested an 
additional hearing to be held in Washington, D.C.  He and his 
wife testified before the Board in March 2008.

In June 2008, the Board again remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that his bilateral hearing loss impairs 
his ability to adequately function at his job, which involves 
extensive communication by telephone.  He describes 
difficulty in distinguishing words as a result of his hearing 
loss, and asserts that his difficulty with communication 
negatively impacts his occupational functioning such that an 
extraschedular rating for hearing loss is warranted.

In June 2008, the Board remanded the claim in part for the 
purpose of obtaining an opinion addressing the impact of the 
Veteran's hearing loss on his ability to engage in 
substantially gainful employment.

The Veteran had VA audiological examination in August 2008 
and was diagnosed as having moderately severe rising to mild 
sensorineural hearing loss in the right ear and a mild to 
profound sensorineural hearing loss in the left ear.  Word 
recognition scores were fair in both ears.  The Veteran 
described experiencing difficulty hearing "syllables" and 
word pronunciation.  In addressing the impact of his hearing 
loss on his ability to engage in substantially gainful 
employment, the examiner stated that the Veteran's hearing 
loss alone should not be a barrier to a wide range of 
employment settings.  His hearing loss, may, however, make it 
difficult for him to work in very noisy environments or in 
jobs that require a great deal of attention to high pitched 
sounds, such as monitoring medical equipment or other "beeps 
and pings."  Significantly, the examiner did not comment as 
to the difficulty the Veteran's hearing loss posed with 
regard to his current employment, and specifically with 
regard to his complaints of difficulty with use of the 
telephone.  

C&P hearing examination worksheets were revised during the 
appeal period to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the 
August 2008 examiner did not comment on the specific 
functional effects of the Veteran's hearing loss disability, 
the Board finds that an additional examination and opinion 
addressing the impact of the Veteran's hearing loss on his 
daily functioning is necessary.  Martinak v. Nicholson, 21 
Vet. App. at 455-56.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the current 
severity and effect of his hearing loss on 
his occupational functioning and daily 
activities.  All indicated tests should be 
conducted.  The claims file must be made 
available and reviewed by the examiner.  
In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the hearing 
disability in his or her final report, 
including specifically, the effect of the 
Veteran's hearing loss on his ability to 
communicate via the telephone and the 
impact of such on his employability.  The 
examiner should also address whether, and 
to what extent, his hearing loss decreases 
his ability to communicate effectively 
with other people.  In addressing the 
functional effects of the Veteran's 
hearing loss on his occupational 
functioning generally, the examiner should 
consider his employment history, 
educational background, and day-to-day 
functioning in relation to his bilateral 
sensorineural hearing loss.  In forming 
the opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  All opinions 
must be supported by a clear rationale, 
with citation to relevant medical 
findings.  

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

